   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 1 of 11 PageID #: 3969



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON


 DON BLANKENSHIP,                                     CIVIL ACTION NO. 2:19-cv-00236

                               Plaintiff,
                v.                                    (Hon. John T. Copenhaver, Jr., District
                                                      Judge)

 HONORABLE ANDREW NAPOLITANO
 (RET.). et al.,
                   Defendants.


            MOTION TO STAY DISCOVERY AND RULE 26(F) OBLIGATIONS
                PENDING RESOLUTION OF DISPOSITIVE MOTIONS
                   AND SUPPORTING MEMORANDUM OF LAW

       The undersigned 37 Defendants (the “Movants”)—all media organizations, journalists, or

other affiliated individuals—hereby jointly move the Court pursuant to Federal Rule of Civil

Procedure 26(c)(1) for an order staying discovery, the Rule 26(f) meeting and report process

(including the scheduling conference), and the Rule 26(a)(1) disclosures until such time as the Court

rules upon the motions to dismiss filed by Defendants. Movants request expedited consideration of

this motion, in light of upcoming 26(f) deadlines under the Court’s Amended Order and Notice (ECF

No. 357).

                                        INTRODUCTION

       Plaintiff Don Blankenship has filed this sprawling libel action against more than 100

defendants, alleging that the defendants—in differing publications and at differing times—defamed

him by referring to his criminal conviction as a felony instead of a misdemeanor. He has sued not

only journalists and media organizations, but also political groups and their employees. In response,

Movants and other defendants have filed more than twenty motions to dismiss, arguing that


                                                  1
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 2 of 11 PageID #: 3970



Blankenship’s claims are fundamentally flawed as a matter of law under well-settled First

Amendment precedent—and that this Court lacks personal jurisdiction over many of the defendants,

including individual journalists with no connection to West Virginia and multiple out-of-state media

organizations. If granted, the motions would dispose of all claims.

        On October 18, 2019, the Court issued an Amended Order and Notice (ECF No. 357) setting

deadlines for the Rule 26(f) planning meeting, the report of the parties’ meeting, a scheduling

conference, and Rule 26(a)(1) disclosures. The Movants seek relief from the requirements imposed

by that Order and request that, pursuant to Rule 26(c)(1), a stay of discovery be granted pending the

outcome of the Movants’ dispositive motions. If ever there were a case presenting good cause for

such a stay, it is this one.

                                    LAW AND ARGUMENT

        This Court has authority to stay discovery pending the outcome of dispositive motions under

Federal Rule of Civil Procedure 26(c)(1). This rule permits the court to protect a party from “undue

burden or expense” by issuing orders forbidding discovery or specifying terms for discovery.

Staying discovery pending the resolution of dispositive motions is “‘an eminently logical means to

prevent wasting the time and effort of all concerned, and to make the most efficient use of judicial

resources.’” United States v. Daily Gazette Co., 2007 WL 7575700, at *2 (S.D. W. Va. Oct. 18,

2007) (Copenhaver, J.) (citation omitted).

        As this Court has observed, “[a] number of factors, none wholly dispositive, guide the

analysis under this rule for granting a stay pending the outcome of a dispositive motion.” Citynet,

LLC v. Frontier W. Va. Inc., 2016 WL 6133844, at *1 (S.D. W. Va. Oct. 19, 2016) (Copenhaver, J.).

The factors are: “(1) the type of motion, (2) whether the motion is a legal challenge or dispute over

the sufficiency of allegations, (3) the nature and complexity of the action, (4) whether counterclaims

and/or cross-claims have been interposed, (5) whether other parties agree to the stay, (6) the posture

                                                  2
    Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 3 of 11 PageID #: 3971



or stage of the litigation, [(7)] the expected extent of discovery in light of the number of parties and

complexity of the issues in the case, [(8)] and any other relevant circumstances.” Id. (internal

quotation marks omitted).

       These factors uniformly support a stay of discovery and deferral of the Rule 26(f) process:

       The type of motion. Movants have filed motions to dismiss pursuant to Rule 12(b)(6),

arguing that Blankenship fails to state a claim as a matter of law. These are case-dispositive motions

based on well-settled law. Among the grounds raised are that referring to Blankenship’s conviction

as a felony is not materially false as a matter of law, especially in light of the undisputed

circumstances of his conviction—including that he was sentenced to a year imprisonment. See

Masson v. New Yorker Magazine Inc., 501 U.S. 496, 516–17 (1991) (“Minor inaccuracies do not

amount to falsity so long as the substance, the gist, the sting, of the libelous charge [is] justified.”

(internal quotation marks omitted)); Nanji v. Nat’l Geographic Soc’y, 403 F. Supp. 2d 425, 432–33

(D. Md. 2005) (granting motion to dismiss, noting that “this Court is careful to ensure that not every

error or inaccuracy is actionable under the First Amendment”). Likewise, Movants argue that

Blankenship has wholly failed to plausibly allege the required constitutional “actual malice” on the

part of Movants under New York Times v. Sullivan, 376 U.S. 254 (1964). This is a stringent standard

designed to protect the freedom of expression and—especially following Ashcroft v. Iqbal, 556 U.S.

662 (2009)—courts routinely dismiss complaints on the basis that they have failed to sufficiently

allege actual malice. 1 Multiple defendants also argue that, as a threshold matter, this Court lacks

personal jurisdiction over them at all because of their complete lack of connection to West Virginia.




1
  See, e.g., Mayfield v. NASCAR, 674 F.3d 369, 378 (4th Cir. 2012) (affirming grant of judgment on
the pleadings); Besen v. Parents & Friends of Ex-Gays, Inc., 2012 WL 1440183, at *6 (E.D. Va.
Apr. 25, 2012) (granting motion to dismiss); Watkins v. Washington Post, 2018 WL 805394, at *6
(D. Md. Feb. 9, 2018) (same); Hanks v. Wavy Broad., LLC, 2012 WL 405065, at *13 (E.D. Va. Feb.
8, 2012) (same).
                                                3
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 4 of 11 PageID #: 3972



          Again, if granted, these motions would dispose of the case against each Movant without any

need for discovery. Thus, this factor strongly supports a stay. See Citynet, LLC, 2016 WL 6133844,

at *1; Bishop v. Quicken Loans, Inc., 2010 WL 3359604, at *3 (S.D. W. Va. Aug. 23, 2010)

(Copenhaver, J.) (staying discovery where pending motion challenged the legal sufficiency of

plaintiffs’ claims).

          The nature and complexity of the action and expected extent of discovery. In contrast to

what Movants submit are clear issues of law to be decided on a motion to dismiss, coordinating

discovery in this matter promises to be a remarkably complicated endeavor. By virtue of the vast

number of defendants—from cities and states across the country, involving different organizations

and different publications—discovery involving all 60-plus remaining defendants would

necessarily be “costly and burdensome.” Citynet, LLC, 2016 WL 6133844 at *1. The very fact

that there already are more than 350 entries on the docket, before motions to dismiss have been

decided, is itself telling. The large number of defendants would make just conducting the Rule

26(f) meeting and preparing the report of the parties’ planning meeting—addressing issues down

to the level of ESI and the number of discovery requests allowed—a logistically challenging and

highly burdensome exercise. Here, as in Citynet, both discovery and the 26(f) process should be

deferred. See Citynet, LLC v. Frontier W. Va. Inc., Case 2:14-cv-15947, Order (ECF No. 81) (S.D.

W. Va. Oct. 19, 2016) (ordering that the Rule 26(f) meeting and report be deferred until further

order).

          If some or all of the defendants are dismissed as a result of the dispositive motions, “any

resources devoted to those time consuming and expensive [discovery] efforts would be fruitless.”

Bragg v. United States, 2010 WL 3835080, at *2 (S.D. W. Va. Sept. 29, 2010) (Copenhaver, J.). It

would be significantly more efficient to evaluate which (if any) defendants remain after motions

are decided, and which (if any) claims involving which (if any) statements in which (if any)

                                                   4
    Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 5 of 11 PageID #: 3973



publications, and then plan the organization and scheduling of the case based on that remaining

universe of parties and allegations. Accordingly, this factor too plainly favors a stay.

       Counterclaims and/or cross-claims. No counterclaims or cross-claims have been filed, and

thus this factor clearly favors granting a stay. See Citynet, LLC, 2016 WL 6133844 at *1.

       Whether other parties agree to the stay. In light of the sprawling nature of this complaint

against dozens of defendants, some of whom have not yet been served and some of whom have not

yet entered appearances in the case, it has not been possible to coordinate with all defendants on

this subject. Movant’s counsel certify that it met and conferred with counsel for Blankenship, who

opposes the relief requested in the motion. However, the undersigned 37 Movants all agree that a

discovery stay would be “‘eminently logical.’” Daily Gazette Co., 2007 WL 7575700 at *2. Thus,

this factor also favors granting a stay.

       The posture or stage of the litigation. This action “is in its infancy from a procedural

standpoint.” Daily Gazette Co., 2007 WL 7575700 at *2; Evans v. TRG Customer Sols., Inc., 2014

WL 2168931, at *1 (S.D. W. Va. May 23, 2014) (Copenhaver, J.) (ordering stay while “[l]itigation

is in its early stages”). This factor weighs in favor of a stay.

       Any other relevant circumstances.            Finally, two additional considerations further

underscore the particular need for a stay here.

       First, many defendants have moved to dismiss Blankenship’s claims for lack of personal

jurisdiction pursuant to Rule 12(b)(2), including 27 of the undersigned Movants. 2 Courts have

observed that challenges to “preliminary issues,” including personal jurisdiction, are a factor that

supports granting a stay of discovery pending resolution of dispositive motions.           See AMC

Fabrication, Inc. v. KRD Trucking W., Inc., 2012 WL 4846152, at *1-2 (D. Nev. Oct. 10, 2012)



2
 All of the undersigned Movants who filed motions to dismiss pursuant to Rule 12(b)(2) also filed
motions to dismiss pursuant to Rule 12(b)(6).
                                              5
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 6 of 11 PageID #: 3974



(“preliminary issues such as jurisdiction, venue, or immunity are common situations that may

justify a stay. . . . a pending motion challenging [personal] jurisdiction strongly favors a stay, or at

minimum, limitations on discovery until the question of jurisdiction is resolved”); E.I. Du Pont De

Nemours & Co. v. Teflon Blood Inc., 2010 WL 1957306, at *2 (D. Colo. May 13, 2010) (“if the

district court were to conclude that this court has no personal jurisdiction over Defendant after this

court required the parties to conduct discovery, then Defendant would likely be irreparably

prejudiced by having engaged in expensive and burdensome discovery in a court that had no

jurisdiction over it”). This Court has recognized similar preliminary issues, such as qualified

immunity, as relevant circumstances favoring a stay, and has noted, “by first determining whether

any of the defendants are entitled to qualified immunity, the court can ensure that these parties do

not lose some of the protections of that immunity by participating in discovery in the intervening

time.” Citynet, LLC, 2016 WL 6133844 at *2. Similarly, by first determining here whether the

Court can properly exercise personal jurisdiction over certain defendants, the Court can ensure that

those defendants do not lose the protections of Due Process.

       Second, concerns about the burdens of discovery have “special significance in libel

litigation, where the costs of litigation, in both time and money, are considerations that at least in

part led to constitutional limits in the first place.” 2 Robert D. Sack, Sack on Defamation: Libel,

Slander, and Related Problems, § 14:1.1 (5th ed. 2017) (citing N.Y. Times Co. v. Sullivan, 376 U.S.

at 279). Indeed, “because the defense of baseless defamation claims imposes an additional cost, in

the form of potentially deterred speech, federal courts have historically given close scrutiny to

pleadings in libel actions.” Edwards v. Schwartz, 378 F. Supp. 3d 468, 500 (W.D. Va. 2019); see

also, e.g., Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir. 2017) (“To preserve

First Amendment freedoms and give reporters, commentators, bloggers, and tweeters (among



                                                    6
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 7 of 11 PageID #: 3975



others) the breathing room they need to pursue the truth, the Supreme Court has directed courts to

expeditiously weed out unmeritorious defamation suits.”).

       The Supreme Court has, in the context of a defamation case, voiced “concern about undue

and uncontrolled discovery,” and has stated that “district courts should not neglect their power to

restrict discovery” and “should not hesitate to exercise appropriate control over the discovery

process” pursuant to Rule 26(c). Herbert v. Lando, 441 U.S. 153, 176-77 (1979). Thus, courts

across the country have frequently granted stays of discovery pending the resolution of dispositive

First Amendment defenses, based on the “significant First Amendment issues raised” in such

cases. See, e.g., Moldea v. N.Y. Times Co., 137 F.R.D. 1, 2 (D.D.C. 1990); Dillinger, L.L.C. v. Elec.

Arts, Inc., 2010 WL 1945739, at *1 (S.D. Ind. 2010) (granting stay of discovery pending motion to

dismiss raising First Amendment defense); Skolnick v. Corr. Med. Servs., 132 F. Supp. 2d 1116,

1122 (N.D. Ill. 2001) (noting court granted stay of discovery pending dispositive motion in libel

case); see also White v. Fraternal Order of Police, 909 F.2d 512, 517 (D.C. Cir. 1990) (affirming

order staying discovery in libel case); Bruno & Stillman v. Globe Newspaper Co., 633 F.2d 583,

597 (1st Cir. 1980) (explaining that the court should be satisfied that libel claim has merit before

permitting discovery). Here, the sheer number of media defendants involved only multiplies

constitutional implications.

                                         CONCLUSION

       For the foregoing reasons, Movants respectfully request that this Court enter an Order

staying discovery and Rule 26(a)(1) disclosures and deferring all Rule 26(f) obligations until such

time as the Court rules upon the pending dispositive motions.



Respectfully submitted this 28th day of October, 2019,



                                                  7
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 8 of 11 PageID #: 3976



DEFENDANTS CABLE NEWS                      Facsimile: 304-982-8056
NETWORK, INC, SARAH ELIZABETH              zritchie@hfdrlaw.com
CUPP, JOE LOCKHART, WP COMPANY             rdonovan@hfdrlaw.com
LLC, d/b/a THE WASHINGTON POST,
DANA MILBANK, JENNA JOHNSON,               -and-
JOSH DAWSEY, and AMBER PHILLIPS
                                           Elbert Lin WV #12171
By Counsel:                                David Parker (admitted pro hac vice)
                                           HUNTON ANDREWS KURTH LLP
/s/ Brian A. Glasser                       951 E. Byrd Street
Brian A. Glasser WV # 6597                 Richmond, VA 23219
BAILEY GLASSER LLP                         Telephone: 804-788-8200
209 Capitol Street                         Facsimile: 804-788-8218
Charleston, WV 25301                       elin@HuntonAK.com
Telephone: (304) 345-6555                  dparker@HuntonAK.com
Facsimile: (304) 342-1110
bglasser@baileyglasser.com
                                           DEFENDANTS MSNBC CABLE, LLC;
-and-                                      NBCUNIVERSAL, LLC; CNBC, LLC;
                                           CHRIS HAYES; JOY ANN LOMENA-
Kevin T. Baine DC # 238600                 REID; LEIGH ANN CALDWELL; and
Stephen J. Fuzesi DC # 496723              BRIAN SCHWARTZ
Sarah Golabek-Goldman DC # 1047833
WILLIAMS & CONNOLLY LLP                    By Counsel:
725 Twelfth Street, N.W.
Washington, DC 20005                       /s/ Monica L. Dias
Telephone: (202) 434-5000                  Monica L. Dias OH #0073617
Facsimile: (202) 434-5029                  (pro hac vice)
kbaine@wc.com                              FROST BROWN TODD LLC
sfuzesi@wc.com                             301 East Fourth Street, Suite 3300
sgolabek-goldman@wc.com                    Cincinnati, OH 45202
                                           Telephone: (513) 651-6783
                                           Facsimile: (513) 651-6981 (fax)
DEFENDANTS FOX NEWS NETWORK                mdias@fbtlaw.com
LLC, BRADLEY BLAKEMAN, NEIL
CAVUTO, STEPHANIE HAMILL, JOHN             -and-
LAYFIELD, ELIZABETH MACDONALD,
and ANDREW NAPOLITANO                      /s/ Jared M. Tully
                                           Jared M. Tully WV # 9444
By Counsel:                                Elise N. McQuain WV # 12253
                                           FROST BROWN TODD LLC
/s/ J. Zak Ritchie                         500 Virginia Street East, Suite 1100
J. Zak Ritchie WV #11705                   Charleston, WV 25301
Ryan McCune Donovan WV #11660              Telephone: 304-345-0111
HISSAM FORMAN DONOVAN RITCHIE PLLC         Facsimile: 304-345-0115
P.O. Box 3983                              jtully@fbtlaw.com
Charleston, WV 25339                       emcquain@fbtlaw.com
Telephone: 681-265-3802
                                       8
   Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 9 of 11 PageID #: 3977



                                               -and-
DEFENDANT NEWS AND GUTS, LLC
                                               /s/ John J. Polak
By Counsel:                                    John J. Polak WV # 2929
                                               ATKINSON & POLAK, PLLC
/s/ William D. Wilmoth                         300 Summers Street, Suite 1300
William D. Wilmoth                             P.O. Box 549
WV # 4075                                      Charleston, WV 25322-0549
Steptoe & Johnson, PLC                         Telephone: (304) 346-5100
1233 Main Street, Suite 3000                   Facsimile: (304) 346-4678
Wheeling, WV 26003                             jjpolak@amplaw.com
Phone: (304) 231-0456
Fax: (304) 231-0456
William.Wilmoth@Steptoe-Johnson.com            DEFENDANTS THE WASHINGTON
                                               TIMES and BENJAMIN WOLFGANG
-and-
                                               /s/ Benjamin L. Bailey
Chris Vlahos (admitted Pro Hac Vice)           Benjamin L. Bailey WV # 200
BPR # 20318                                    BAILEY GLASSER LLP
Jenna Harris (admitted Pro Hac Vice)           209 Capitol Street
BPR # 31150                                    Charleston, WV 25301-1386
Ritholz Levy Fields, LLP                       bbailey@baileyglasser.com
1221 6th Ave N
Nashville, TN 37208                            - and –
Phone: (615) 250-3939
cvlahos@rlfllp.com                             Mark H.M. Sosnowsky (pro hac vice)
jharris@rlfllp.com                             James A. Barker, Jr. (pro hac vice)
                                               Drinker Biddle & Reath LLP
                                               1500 K Street, N.W.
DEFENDANTS FISCAL NOTE, INC. and               Washington, DC 20005
GRIFFIN CONNOLLY                               202-354-1327
                                               mark.sosnowsky@dbr.com
By Counsel:                                    james.barker@dbr.com

/s/ Allen M. Gardner
Allen M. Gardner (admitted Pro Hac Vice)
DC #456723
Sarah M. Gragert (admitted Pro Hac Vice)
DC #977097
LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
Telephone: (202) 637-2270
Facsimile: (202) 637-2201
allen.gardner@lw.com
sarah.gragert@lw.com

                                           9
  Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 10 of 11 PageID #: 3978



DEFENDANTS AMERICAN
BROADCASTING COMPANIES, INC.;
THE DAILY BEAST COMPANY LLC;
DAILY NEWS L.P.; LOS ANGELES
TIMES COMMUNICATIONS, LLC;
NATIONAL JOURNAL GROUP LLC;
CATHLEEN DECKER; NICOLE
HENSLEY; JOSH KRAUSHAAR; DAVID
MARTOSKO; and GIDEON RESNICK

By Counsel:

/s/ Kelli L. Sager
Kelli L. Sager (admitted Pro Hac Vice)
DAVIS WRIGHT TREMAINE LLP
865 South Figueroa Street, Suite 2400
Los Angeles, CA 90017
Telephone: (213) 633-6800

Alison Schary (pro hac vice)
Eric J. Feder (pro hac vice)
DAVIS WRIGHT TREMAINE LLP
1919 Pennsylvania Avenue, NW, Suite 800
Washington, DC 20006
New York, New York 10019
Telephone: (202) 973-4248

Sean P. McGinley, Esq., Bar No. 5836
DiPIERO SIMMONS McGINLEY &
BASTRESS, PLLC
605 Virginia Street, East
Charleston, WV 25301
Telephone: (304) 342-0133




                                          10
  Case 2:19-cv-00236 Document 372 Filed 10/28/19 Page 11 of 11 PageID #: 3979



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, I electronically filed the foregoing Motion To Stay

Discovery And Rule 26(F) Obligations Pending Resolution Of Dispositive Motions and related

papers with the Clerk of the Court using the CM/ECF system, and that I have mailed the documents

by United States Postal Service to the non-CM/ECF participants identified in the Notice of

Electronic Filing that will be generated upon the filing of these documents.



Dated: October 28, 2019                               By: /s/ Sarah Golabek-Goldman
                                                      Attorney for CNN and Post Defendants




                                                  1
